Upon consideration of the petition filed on the 6th of December 2016 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Withdrawn by order of the Court in conference, this the 16th of March 2017."
The following order has been entered on the motion filed on the 6th of February 2017 by Defendant for Leave to Withdraw Petition for Discretionary Review:
"Motion Allowed by order of the Court in conference, this the 16th of March 2017."